
	

114 HR 1812 IH: Western Hemisphere Drug Policy Commission Act 
U.S. House of Representatives
2015-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1812
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2015
			Mr. Engel (for himself and Mr. Salmon) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To establish the Western Hemisphere Drug Policy Commission.
	
	
 1.Short titleThis Act may be cited as the Western Hemisphere Drug Policy Commission Act . 2.FindingsCongress finds the following:
 (1)According to the Substance Abuse and Mental Health Services Administration’s (SAMHSA) National Survey on Drug Use and Health, in 2013 in the United States, an estimated 24,573,000 persons age 12 or older were current users of illicit drugs. There were an estimated 1,549,000 users of cocaine, 289,000 users of heroin, 1,330,000 users of hallucinogens, 19,810,000 users of marijuana, and 6,484,000 non-medical users of prescription-type drugs.
 (2)On September 15, 2014, President Barack Obama identified 22 countries as major drug transit or major illicit drug producing countries. Of these, 17 are located in the Western Hemisphere. They are The Bahamas, Belize, Bolivia, Colombia, Costa Rica, the Dominican Republic, Ecuador, El Salvador, Guatemala, Haiti, Honduras, Jamaica, Mexico, Nicaragua, Panama, Peru, and Venezuela.
 (3)Nearly all cocaine consumed in the United States originates in the Andean countries of Bolivia, Colombia, and Peru and most of the heroin consumed in the United States originates in Colombia and Mexico. The cultivation, production and trafficking of cocaine and heroin generate violence, instability, and corruption.
 (4)In the transit countries of Central America, Mexico, Venezuela, Ecuador, the Dominican Republic, Haiti, and other Caribbean countries, drug trafficking is central to the growing strength of organized criminals to threaten local and national law enforcement, political institutions, citizen security, rule of law, and United States security and interests.
 (5)Drug trafficking-related violence continues unabated in Mexico. According to Government of Mexico estimates, some 70,000 people died in Mexico and 25,000 people disappeared as a result of drug trafficking and organized crime-related violence between December 2006 and December 2012. Since that time, independent sources estimate that more than 18,000 people in Mexico have died in organized crime-related killings. In addition, since 2007, there have been 22,610 disappearances in Mexico.
 (6)Foreign Terrorist Organizations and their supporters in the Western Hemisphere, including the Revolutionary Armed Forces of Colombia (FARC) and Hezbollah, have used drug trafficking to finance their activities.
 (7)The United States obligated roughly $15,700,000,000 ($18,600,000,000 in constant 2012 dollars) for counternarcotics programs in Latin America and the Caribbean between 1980 and 2012.
 3.EstablishmentThere is established an independent commission to be known as the Western Hemisphere Drug Policy Commission (in this Act referred to as the Commission). 4.Duties (a)Review of illicit drug control policiesThe Commission shall conduct a comprehensive review of United States foreign policy in the Western Hemisphere to reduce the illicit drug supply and drug abuse and reduce the damage associated with illicit drug markets and trafficking. The Commission shall also identify policy and program options to improve existing international counternarcotics policy. The review shall include the following topics:
 (1)An evaluation of United States-funded international illicit drug control programs in the Western Hemisphere, including drug interdiction, crop eradication, alternative development, drug production surveys, police and justice sector training, demand reduction, and strategies to target drug kingpins.
 (2)An evaluation of the impact of United States counternarcotics assistance programs in the Western Hemisphere, including the Colombia Strategic Development Initiative, the Merida Initiative, the Caribbean Basin Security Initiative and the Central America Regional Security Initiative, in curbing drug production, drug trafficking, and drug-related violence and improving citizen security.
 (3)An evaluation of how the President’s annual determination of major drug-transit and major illicit drug producing countries pursuant to sections 490 of the Foreign Assistance Act of 1961 (22 U.S.C. 2291j) and section 706 of the Foreign Relations Authorization Act, Fiscal Year 2003 (22 U.S.C. 2291j–1) serves United States interests with respect to United States international illicit drug control policies.
 (4)An evaluation of whether the proper indicators of success are being used to evaluate United States international illicit drug control policy.
 (5)An evaluation of United States efforts to stop illicit proceeds from drug trafficking organizations from entering the United States financial system.
 (6)An evaluation of the links between the illegal narcotics trade in the Western Hemisphere and terrorist activities around the world.
 (7)An evaluation of United States efforts to combat narco-terrorism in the Western Hemisphere. (8)An evaluation of the financing of foreign terrorist organizations by drug trafficking organizations and an evaluation of United States efforts to stop such activities.
 (9)An evaluation of alternative drug policy models in the Western Hemisphere. (10)An evaluation of the impact of local drug consumption in Latin America and the Caribbean in promoting violence and insecurity.
 (11)Recommendations on how best to improve United States counternarcotics policies in the Western Hemisphere.
				(b)Coordination with governments, international organizations, and nongovernmental organizations in
 the western hemisphereIn conducting the review required under subsection (a), the Commission is encouraged to consult with—
 (1)government, academic, and nongovernmental leaders, as well as leaders from international organizations, from throughout the United States, Latin America, and the Caribbean; and
 (2)the Inter-American Drug Abuse Control Commission (CICAD). (c)Report (1)In generalNot later than 18 months after the first meeting of the Commission, the Commission shall submit to the Committee on Foreign Affairs of the House of Representatives, the Committee on Foreign Relations of the Senate, the Secretary of State, and the Director of the Office of National Drug Control Policy a report that contains—
 (A)a detailed statement of the recommendations, findings, and conclusions of the Commission under subsection (a); and
 (B)summaries of the input and recommendations of the leaders and organizations with which the Commission consulted under subsection (b).
 (2)Public availabilityThe report required under this subsection shall be made available to the public. 5.Membership (a)Number and appointmentThe Commission shall be composed of ten members to be appointed as follows:
 (1)The majority leader and minority leader of the Senate shall each appoint 2 members. (2)The Speaker and the minority leader of the House of Representatives shall each appoint 2 members.
 (3)The President shall appoint 2 members. (b)Prohibition (1)In generalThe Commission may not include—
 (A)Members of Congress; or (B)Federal, State, or local government officials.
 (2)Member of congressIn this subsection, the term Member of Congress includes a Delegate or Resident Commissioner to the Congress. (c)Appointment of initial membersThe initial members of the Commission shall be appointed not later than 30 days after the date of the enactment of this Act.
 (d)VacanciesAny vacancies shall not affect the power and duties of the Commission, but shall be filled in the same manner as the original appointment. An appointment required by subsection (a) should be made within 90 days of a vacancy on the Commission.
 (e)Period of appointmentEach member shall be appointed for the life of the Commission. (f)Initial meeting and selection of chairperson (1)In generalNot later than 60 days after the date of the enactment of this Act, the Commission shall hold an initial meeting to develop and implement a schedule for completion of the review and report required under section 4.
 (2)ChairpersonAt the initial meeting, the Commission shall select a Chairperson from among its members. (g)QuorumSix members of the Commission shall constitute a quorum.
 (h)CompensationMembers of the Commission— (1)shall not be considered to be a Federal employee for any purpose by reason of service on the Commission; and
 (2)shall serve without pay. (i)Travel expensesMembers shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code, while away from their homes or regular places of business in performance of services for the Commission.
			6.Powers
 (a)MeetingsThe Commission shall meet at the call of the Chairperson or a majority of its members. (b)HearingsThe Commission may hold such hearings and undertake such other activities as the Commission determines necessary to carry out its duties.
			(c)Other resources
				(1)Documents, statistical data, and other such information
 (A)In generalThe Library of Congress, the Office of National Drug Control Policy, the Department of State and any other Federal department or agency shall provide reasonable access to documents, statistical data, and other such information the Commission determines necessary to carry out its duties.
 (B)Obtaining informationThe Chairperson of the Commission shall request the head of an agency described in subparagraph (A) for access to documents, statistical data, or other such information described in subparagraph (A) that is under the control of such agency in writing when necessary.
 (2)Office space and administrative supportThe General Services Administration shall make office space available for day-to-day activities of the Commission and for scheduled meetings of the Commission. Upon request, the Administrator of General Services shall provide, on a reimbursable basis, such administrative support as the Commission requests to fulfill its duties.
 (d)Authority To Use United States MailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.
			(e)Authority To Contract
 (1)In generalSubject to the Federal Property and Administrative Services Act of 1949, the Commission is authorized to enter into contracts with Federal and State agencies, private firms, institutions, and individuals for the conduct of activities necessary to the discharge of its duties under section 4.
 (2)TerminationA contract, lease, or other legal agreement entered into by the Commission may not extend beyond the date of termination of the Commission.
				7.Staff
 (a)DirectorThe Commission shall have a Director who shall be appointed by a majority vote of the Commission. The Director shall be paid at a rate not to exceed the rate of basic pay for level IV of the Executive Schedule.
			(b)Staff
 (1)In generalWith the approval of the Commission, the Director may appoint such personnel as the Director determines to be appropriate. Such personnel shall be paid at a rate not to exceed the rate of basic pay for level IV of the Executive Schedule.
 (2)Additional staffThe Commission may appoint and fix the compensation of such other personnel as may be necessary to enable the Commission to carry out its duties, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the equivalent of that payable to a person occupying a position at level V of the Executive Schedule.
 (c)Experts and consultantsWith the approval of the Commission, the Director may procure temporary and intermittent services under section 3109(b) of title 5, United States Code.
 (d)Detail of government employeesUpon the request of the Commission, the head of any Federal agency may detail, without reimbursement, any of the personnel of such agency to the Commission to assist in carrying out the duties of the Commission. Any such detail shall not interrupt or otherwise affect the civil service status or privileges of the personnel.
 (e)Volunteer servicesNotwithstanding section 1342 of title 31, United States Code, the Commission may accept and use voluntary and uncompensated services as the Commission determines necessary.
			8.Funding
 Of the amounts authorized to be appropriated to carry out section 23 of the Arms Export Control Act (22 U.S.C. 2763) for fiscal year 2016, $1,500,000 is authorized to be appropriated to carry out this Act for such fiscal year.
 9.SunsetThe Commission shall terminate on the date that is 60 days after the date on which the Commission submits its report to Congress pursuant to section 4(c).
		
